Citation Nr: 1520734	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Christy Jean, Agent


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the RO denied the Veteran service connection for heart disease.  He has sought to reopen the claim, and it appears the statement of the case issued in October 2013 considered it without regard to finality of the August 2007 determination.  Following the August 2007 rating decision, amendments to the law authorized service connection for ischemic heart disease based on exposure to herbicides in Vietnam.  

When there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim.  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  In such a case, there is no attempt to reopen the finally denied claim; rather, a different claim is presented for adjudication.  Id.  In light of the substantive amendments to the law, the Board will consider the Veteran's claim for service connection for coronary artery disease on a de novo basis.

The issue of entitlement to service connection for restless leg syndrome was addressed in the statement of the case, but was not included in the Veteran's substantive appeal.  This decision, accordingly, is limited to the issues set forth above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran states he was exposed to Agent Orange when he was stationed at Andersen Air Force Base in Guam in 1972.  Personnel records show he was stationed at that base from January to July 1972, and that he was a security policeman.  The Veteran claims he remembers seeing canisters lying in open fields where he was on patrol.

In November 2010, the National Personnel Records Center indicated there were no records the Veteran was exposed to herbicides.

Private medical records show the Veteran has coronary artery disease.  A past medical history of diabetes was noted in February 2009.  A private physician reported in July 2012 that the Veteran had a past history of impaired fasting glucose, which meant he was at a high risk of developing diabetes.

The Veteran has submitted an article from the internet in which the writer stated he knew Agent Orange was used in Guam because he "started, prepared, mixed and hand sprayed it" on Andersen Air Force Base in Guam.  

In September 2013, VA advised the RO to refer the case to the U.S. Army and Joint Services Records Research Center (JSRRC) for information to attempt to corroborate the Veteran's claimed exposure to Agent Orange.  This was not done.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the JSRRC in an effort to corroborate the Veteran's exposure to Agent Orange in Guam.  The AOJ should note the Veteran's military unit (43rd Security Police Squadron), the dates he was assigned to Andersen Air Force Base (January to July 1972), his military occupation (Security Policeman, Weapons System Security Section) and any other relevant facts.  His service personnel records from this period indicate that he was a Security Alert Team Member, Restricted Area Entry Controller, and Special Aircraft Sentry and was responsible for detecting and reporting suspicious incidents and apprehending unauthorized personnel within his area.  He has reported that he was a witness to the spraying and was exposed to the spraying around the perimeter when he was there.  He has reported that he assisted with Operation Bullet Shop, checking planes coming in from Vietnam as frequently as every 30 minutes and controlling the foliage around the landing strip.  

2.  Based on the information received, the AOJ should conduct any and all appropriate development, to include a VA examination, if appropriate.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




